In an action to recover damages for personal injuries, etc., the third-party defendant appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated October 2, 2001, which denied that branch of its motion which was for summary judgment dismissing the third-party claim for contractual indemnification.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]; Brooks v Judlau Contr., Inc., 39 AD3d 447 [2007] [decided herewith]). Crane, J.P., Ritter, Florio and Fisher, JJ., concur.